1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***

6
      WADE MCAFEE ED.D,
7
                           Plaintiff,
8                                                          2:19-cv-00811-JCM-DJA
      vs.                                                  ORDER
9     LEGACY TRADITIONAL SCHOOL NEVADA,
      INC.,
10
                            Defendant.
11

12
            Before the court is Defendant’s Request for Exception to In-Person Attendance of Insurance
13
     Carrier Representative at Early Neutral Evaluation Session (ECF No. 14). Plaintiff has filed a notice of
14
     non-opposition to Defendant’s Legacy Traditional School-Nevada Inc.’s Request for Exception to ENE
15
     Attendance (ECF NO. 16).
16
            Accordingly,
17
            IT IS HEREBY ORDERED that Defendant’s Request for Exception to In-Person Attendance of
18
     Insurance Carrier Representative at Early Neutral Evaluation Session (ECF No. 14) is GRANTED.
19
            Defendant’s Insurance Carrier Representative must be available by telephone for the entire
20
     duration of the Early Neutral Evaluation session.
21
            DATED this 25th day of October, 2019.
22
                                                                _________________________
23
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
24

25
